                   Case 2:20-mj-00182-SRW Document 1 Filed 07/28/20 Page 1 of 14


AO 106(Rev. 04/10) Application tbr a Search Warrant


                                                  UNITED STATES DISTRICT CO
                                                                                        for the
                                                                             Middle District of Alabama
                                                                                                                                                                         J•    2b
                In the Matter of the Search of
         (Briefly describe the property 10 be searched
          or identi6,the person by name and address)

   Information associated with Apple iPhone, which is
currently stored at the FBI Montgomery Resident Agency

                                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that 1 have reason to believe that on the following person or property (identifr the person or describe the
properly to be searched and give its location):
  See Attachment A. This court has authority to issue this warrant under 18 U.S.C. §§ 2703(c)(1)(A), and 2711(3)(A). Because the government
  has satisfied the requirements of 18 U.S.C.§ 3122, this warrant atso constitutes an order under 18 U.S.C.§ 3123.
located in the                       Middle                     District of                              Alabama                             , there is now concealed (identiA the
person or describe the property to he seized):

 See Attachment B.

           The basis for the search under Fed. R. Crirn. P. 41(c) is (check one or more):
                Cdevidence of a crime;
                    IV(contraband, fruits of crime, or other items illegally possessed;
                    liproperty designed for use, intended for use, or used in committing a crime.;
                    CI a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                                                             Offense Description
        Title 18, u.S.C., § 2113                                  Bank robbery


          The application is based on these facts:
        See Affidavit in Support of Application for Search ~ant. To ensure technical compfdance vrah 1811.S.C. si 3121.312/. tie requested warrant wet atso function as a pen register °feta.. I ihus certdy Olaf
           inkninahon ltkey to he obtained is relevant lo an ongoing commal Invesagation being COMILCIGC1 by the DEA. See 18 U.S.C. §§ 3122(6), 3123(6)


                 Continued on the attached sheet.
           n     Delayed notice of        days(give exact ending date if more than 30 day                                                                                         )is requested
                 under I 8 U.S.C. § 3103a, the basis of which is set forth on th= attached sh


                                                                                                                                            Applicant's signature

                                                                                                                                      Andrew Sullivan, SA, FBI
                                                                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:              07/28/2020                                                                          /s/ Susan Russ Walker
                                                                                                                                               Judge's signature

City and state: Montgomery,Alabama                                                                                      Susan R. Walker, U.S. Magistrate Judge
                                                                                                                                           Printed name and title
    Case 2:20-mj-00182-SRW Document 1 Filed 07/28/20 Page 2 of 14




                         IN THE UNITED STATES DISTRICT COuid               C 7°;!
                           FOR MIDDLE DISTRICT OF ALABAMA
                                                                   NB JUL 28 P 5: 21
 IN THE MATTER OF THE SEARCH OF
 AN APPLE!PHONE WHICH IS                          Case No. j
 CURRENTLY STORED AT THE FBI
 MONTGOMERY RESIDENT AGENCY                       FILED UNDER SEAL



                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

        I, Andrew Sullivan, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

               I make this affidavit in support of an application for a search warrant for a crushed

Apple iPhone, containing no identifiable serial numbers or other identifiers, and as depicted in

Attachrnent A. (the -TARGET DEVICE"). which is currently stored at the FBI Montgornery

Resident Agency, located at 1 Commerce Street, Suite 500, Montgomery, Alabama 36104. Law

enforcement recovered the TARGET DEVICE from Bennie Carpenters wife on March 2.5.2020.

The property to be searched is described in the following paragraphs and in Attachment A. The

applied-for warrant would authorize the forensic examination of the TARGET DEVICE for the

purpose of identifying electronically stored data particularly described in Attachment 13.

       2.      1 ant a Special Agent of the FB1 and have been so employed since January 2019. I

am currently assigned to the FBI Mobile Division, Montgomery Resident Agency, and rny duties

and responsibilities include conducting criminal investigations of individuals and entities for

possible violations of Federal laws, particularly those laws found in Title 18 and Titic 21 of the

United States Code, to include bank robberies.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, arid information obtained from other agents and witnesses. This affidavit is intended
     Case 2:20-mj-00182-SRW Document 1 Filed 07/28/20 Page 3 of 14




to show merely that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

        4.     Based on the facts set forth in this attidavit. there is probable cause to believe that

violations of Title 18, United States Code, Section 2I 13(a) Bank Robbery by Force or Violence,

and Section 924(c)(1)(A)(ii) Brandishing a firearm during a crime of violence, have been

committed by Bennie Carpenter and Hunter McPherson. There is also probable cause to search

the TARGET DEVICE For evidence, instrumentalities, contraband. or fruits of these crimes. as

further described in Attachment 13.

                                      PROBAKE CAUSE


       5.       On February 28, 2020, at approximately I I :50 a.m., an unknown subject("Unsub

I") entered the BancorpSouth Bank, Iocated at 10 N. Commerce Street, Hayneville, Alabama.

Unsub I was wearing black clothing that included a ski mask, ski goggles, jacket, gloves, and

pants. Unsub I then produced an AK-47 semi-automatic type rifle and approached the counter.

While at the counter, Unsub 1 demanded U.S. currency from the victim teller. The victim teller

complied with Unsub l`s demands and placed money from her teller drawer into a bag providecl

by Unsub I. Subsequently. Unsub I grabbed the bag containing U.S. Currency from the victim

teller's drawer, departed the bank, entered the passenger side of a white truck being driven by

another unknown subject ('`Unsub 2"), and fled the area.

       b.      On February 28,2020,at approximately 12:10 p.m..the Greenville, A labania Police

Department(-GPD") received a 911 telephone call concerning a white truck that was afire on

Corley Loop, Greenville, Alabama. Grid Coordinates: Lat: 31.8226701: Long: -86.6679722. Mier

further investigation, the vehicle description of the burning vehicle matched the description of the

white truck that fled the BancorpSouth Bank, referenced in paragraph 5 hereinabove.
   Case 2:20-mj-00182-SRW Document 1 Filed 07/28/20 Page 4 of 14




        7.     Additional investigation further revealed that on or about February 26, 2020, at

approximately 1:00 p.m., the buming white truck, bearing Alabama license plate: 57645C0 and

VIN: I FTMF 1 CF2GKF56234 was reported stolen frorn the intersection of Bowden Road and

Roper Road in Honorville, Alabama, Grid Coordinates: Lat: 31.8773794; Long:-86.4121961,

       8.      On March 2, 2020, at approximately 4:45 p.m., based upon a review of video

footage captured by bank surveillance equipment, a subject dressed similar to that of Unsub 1

referenced in paragraph 6 hereinabove, entered the First Citizens I3ank, Iocated at I 15 W. Old Fort

Road, Fort Deposit, Alabama. The individual appearing to be Unsub 1 wore black clothing to

include a ski mask, dark glasses,jacket, pants, and blue surgical gloves. The individual appearing

to be Unsub I produced an AK-47 type semi-automatic rifle, approached the counter and

demanded U.S. currency from victim teller 2. Victim teller 2 complied with the, demands of the

individual appearing to be Unsub 1 by removing US Currency front her teller drawer and placing

it into a bag provided by the individual appearing to be Unsub 1. Later, the individual appearing

to be Unsub I grabbed the bag containing US Currency from victim 2's teller drawer, departed

the bank, entered the passenger side of a grey 2006 Jeep Liberty, and fled the area.

       9.      On March 3, 2020, at approximately 7:00 a,m., the Crenshaw County, Alabama

Sherift-s Office(-CCSO-)received a report of burned vehicle in the vicinity of Rayburn Road and

Old Spring Hill Road. Brantley, AL,Cirid Coordinates: Lat: 31.632826$2; Long: -86.44411286,

       10.     Further investigation revealed the burning vehicle matched the vehicle description

of the gray 2006 Jeep Liberty observed fleeing the First Citizen Bank, referenced in paragraph 9

hereinabove.

       11.     Additional investigation further revealed that on or about March 2, 2020 at

approximately 6:20 p.m., the burning 2006 Jeep Liberty, gray in color, hearing Alabarna license


                                                3
   Case 2:20-mj-00182-SRW Document 1 Filed 07/28/20 Page 5 of 14




plate: 9432AY3 and V1N: 1J4GK38KX6W221749 was reported stolen from a residence located

at 1426 Garden Road, McKenzie, Alabama 36456, Grid Coordinates: Lat: 31.527825; Long: -

86.688013.

        12.    On March 13, 2020, Bennie Ray Carpenter(-Carpenter") was arrested for breaking

and entering of a motor vehicle by the CCSO.

        13.    On March 13, 2020, investigating agents advised Carpenter of his Miranda

Warnings. Carpenter acknowledged he understood the Miranda Warnings, desired to waive them,

and provide a statement. During the interview with Carpenter, he admitted to his involvement in

the bank robberies that occurred on February 28, 2020 at Bancorp South and on March 2, 2020 at

First Citizen Bank. Carpenter Itirther advised during the commission of the bank robberies he

committed on February 28, 2020 at Bancorp South and March 2, 2020. at First Citizen Bank, he

was assisted by Hunter Lee McPherson ("McPherson"). According to Carpenter, McPherso

operated the vehicles when he departed the banks.

       14.     Following Carpenter's arrest, Carpenter notified law enforcement he had an Apple

iPhone, which would contain text messages between himself and McPherson, but he accidentally

ran over the phone and broke the phone. Carpenter contacted his wife and instructed her to provide

law enforcement with his Apple iPhone (the TARGET DEVICE). Carpenter's wife agreed, and

she provided law enforcement with the TARGET DEVECE.

       15.      I know based on my training and experience that persons who commit certain

violeni crimes, including bank robberies and other crirnes, frequently use electronic

communication devices, including cellular telephones,to communicate with other co-conspirators,

accomplices, and/or others during various times before, during, or after the crimes are committed.

Additionally, cameras, applications (apps). arid Global Positioning System ("GPS-) items


                                                4
   Case 2:20-mj-00182-SRW Document 1 Filed 07/28/20 Page 6 of 14




associated with smart phones can be used for planning purposes and to further communicate with

other co-conspirators, accomplices, and/or others during various times before, during, or after the

crimes are committed.


       16.     l know based on my training, and experience that persons who commit certain

violent crimes. including bank robberies and other crimes. can utilize GPS devices to assist in

navigation, mark waypoints, and determine entrance and exit routes during planning and execution

of such crimes.

                                      TECHNICAL TERMS

       17.        Based on my training and experience, your affiant uses the following technical

terms to convcy the following meanings:

              a.         Wireless telephone(such as the TARGET DEVIC)✓); A wireless telephone
                        (or mobile telephone, or cellular telephone) is a handheld wireless device
                        used for voice and data communication through radio signals. These
                        telephones send signals through networks of transtnitter/receivers, enabling
                        communication with other wireless telephones or traditional -land line"
                        telephones. A wireless telephone usually contains a -call log.- which
                        records the telephone number, date, and time of calls rnade to and from the
                        phone. In addition to enabling voice communications, wireless telephones
                        offer a broad range of capabilities. These capabilities include: storing
                        names and phone numbers in electronic -address books:" sending,
                        receiving, and storing text messages and e-mail; taking, sending, receiving,
                        and storing still photographs and moving video; storing and playing back
                        audio files; storing dates, appointments, and other information on personal
                        calendars; and accessing and downloading information from the Internet,
                        including IP addresses. Wireless telephones may also include GPS
                        technology for determining the location of the device.
              b.        GPS: A GPS navigation device uses the Global Positioning System to
                        display its current location. It often contains records the locations where it
                        has been. Some GPS navigation devices can give a user driving or walking
                        directions to another location. These devices can contain records of the
                        addresses or locations involvecl in such navigation. The Global Positioning
                        System (generally abbreviated -GPS")consists of 24 NAVSTAR satellites
                        orbiting the Earth. Each satellite contains an extremely accurate clock.
                        Each satellite repeatedly transmits by radio a mathematical representation
                        of the current time, combined with a special sequence of numbers. These
                                                   5
     Case 2:20-mj-00182-SRW Document 1 Filed 07/28/20 Page 7 of 14




                       signals are sent by radio, using specifications that are publicly available. A
                       GPS antenna on Earth can receive those signals. When a GPS antenna
                       receives signals from at least four satellites, a computer connected to that
                       antenna can mathematically calculate the antenna's latitude, longitude, and
                       sometimes altitude with a high level of precision.

               c.     IP Address: An Internet Protocol address (or simply "lP address-)is a
                      unique numeric address used by computers on the Internet. An IP address
                      is a series of four numhers, each in the range 0-255, separated by periods
                      (e.g., 121.56.97.178). Every computer attached to the lnternet computer
                      must be assigned an IP address so that Internet traffic sent from and directed
                      to that computer may be directed properly from its source to its destination.
                      Most Internet service providers control a range of IP addresses. Some
                      computers have static—that is, long-term—IP addresses, whilc other
                      computers have dynamic—that is, frequently changed—IP addresses.

               d.      Internet: The Internet is a global network ofcomputers and othcr electronic
                       devices that communicate with each other. Due to the structure of the
                       Internet, connections between devices on the internet often cross state and
                       international borders, even when the devices communicating with each
                       other are in the same state.

        18.     Through training and experience your affiant knows that devices such as the

TARGET DEVICE have capabilities that allow them to serve as a wireless telephone, digital

camera, portable media player, GPS navigation device, and PDA, amongst other possible

functions. In my training and experience, examining data stored on devices of this type can

uncover, among other things, evidence that reveals or suggests who possessed or used the device.


                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS

        19.     Based on my knowledge, training, and experience, I know that electronic devices,

including the TARGET DEVICE,can store information for long periods of time. Similarly, things

that have been viewed via the Internet are typically stored for some period of time on the device.

This information can sometimes be recovered with forensics tools.


       20.     Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored inlbrmation that might serve as direct evidence
                                                6
    Case 2:20-mj-00182-SRW Document 1 Filed 07/28/20 Page 8 of 14




of the crimes described on the warrant, but also forensic evidence that establishes, how the

TARGET DEVICE was used, the purpose of its use, who used it, and when. There is probable

cause to believe that this forensic electronic evidence might be on the TARGET DEVICE because:

               a.      Data on the storage medium can provide evidence ofa tile that was once on
                       the storage medium but has since been deleted or edited. or of a deleted
                       portion of a file.

               b.     Forensic evidence on a device can also indicate who has used or controlled
                      the device. This "user attribution" evidence is analogous to the search for
                      "indicia ofoccupancy" while executing a search warrant at a residence.

               c.     A person with appropriate familiarity with how an electronic device works
                      may, after examining this forensic evidence in its proper context, be able to
                      draw conclusions about how electronic devices were used, the purpose of
                      their use. who used them. and when.

               d.     The process of identifying the exact electronically stored information on a
                      storage mediurn that is necessary to draw an accurate conclusion is a
                      dynamic process. Electronic evidence is not always data that can be merely
                      reviewed by a review team and passed along to investigators. Whether data
                      stored on a device is evidence rnay depend on other information stored on
                      the device and the application of knowledge about how such a device
                      behaves. Therefore, contextual information necessary to understand other
                      evidence also falls within the scope of the warrant.

               e.     Further, in finding evidence of how a device was used, the purpose of its
                      use. who used it, and when, sometimes it is necessary to establish that a
                      particular thing is not present on a storage medium.

       21.     Nature ofexamination. Based on the foregoing, and consistent with Federal Rule

of Crirninal Procedure 41(02)(13), the warrant 1 am applying for would permit the examination

of the TARGET DEVICE consistent with the warrant. The examination may require authorities

to employ techniques. including but not limited to computer-assisted scans of the entire medium,

that rnight expose many parts of the device to hunian inspection in order to deterrnine whether it

is evidence described by the warrant.


       2/.     Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this warrant does MI involve the
                                               7
   Case 2:20-mj-00182-SRW Document 1 Filed 07/28/20 Page 9 of 14




physical intrusion onto a premises. Consequently, l submit there is reasonable cause for the Court

to authorize execution of the warrant at any time in the day or night.

                                         CONCLUSION

       23.      Your affiant submits that this affidavit supports probable cause for a search warrant

authorizing the examination of the TARGET DEVICE described in Attachment A to seek the

items described in Attachment B.

       24.     13ased on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41.




                                              Subscribed electronically and sworn to
                                              telephonically on July 28, 2020.
                                              Andrew Sullivan
                                              Special Agent
                                              Federal Bureau of Investigation


Subscribed and sworn to before me on
this 28th day ofiuly, 2020.


/s/ Susan Russ Walker
SUSAN R. WALKER
UNITED STATES MAGISTRATE JUDGE




                                                8
Case 2:20-mj-00182-SRW Document 1 Filed 07/28/20 Page 10 of 14




                              ATTACHMENT A


                           Property to Be Searched


   The property to be searched(TARGET DEVICE)is an Apple iPhone as depicted below:

                                       Front:
Case 2:20-mj-00182-SRW Document 1 Filed 07/28/20 Page 11 of 14




                                   Rear:




                               2
   Case 2:20-mj-00182-SRW Document 1 Filed 07/28/20 Page 12 of 14




       The Apple iPhone was voluntarily provided to law enforcernent by Bennie Carpenter's

wife on March 25, 2020.

       The device is currently located at the FBI Montgomery Resident Agency, located at

1 Commerce Street, Suite 500, Montgomery, Alabama 36104.

       This warrant authorizes the forensic examination of the TARGET DEVICE for the

purpose of identifying the electronically stored inforrnation described in Attachment B.




                                               3
   Case 2:20-mj-00182-SRW Document 1 Filed 07/28/20 Page 13 of 14




                                       ATTACHMENT B


                                Particular Things to he Seized


               All records on the TARGET DEVICE described in Attachment A. that relate to

violations of Title 18, United States Code, Section 2113(a). and Title 18, United States Code,

Section 924(0( )(A)(iii) that involve Hunter McPherson and Bennie Carpenter, including but not

lirnited to:

               a.     all call logs, chats, text messages, e-mails. voicemails, and other electronic
                      communications relating to the bank robberies that occurred on February
                      28, 2020 and March 2. 2020;

               b.     any information, including contact lists, idcntifying potential identified or
                      unidentified co-conspirators and/or accornplices to the February 28, 2020,
                      and March 2,2020 bank robberies;

               c.     photographs and videos, including but not limited to those depicting
                      firearms, stolen vehicles, planning of bank robberies, threats of bank
                      robberies, money, clothing and/or other items consistent with those related
                      to the bank robberies that occurred on February 28, 2020 and March 2,
                      2020;

               d.     maps, locations, or courses of travel, including but not lirnited to those that
                      relate to the February 28, 2020 and March 2, 2020 bank robberies; and

               e.     all bank records, checks, credit card bills, account information, and other
                      financial records.

               Evidence of user attribution showing who used or owned the TARGET DEVICE

at the time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usernames and passwords, documents, and browsing history;

       3       Records evidencing the use of the TARGET DEVICE to communicate with:

               a,     records of Internet Protocol addresses used; and

               b.    records of Internet activity. including firewall logs, caches, browser history
                     and cookies,"bookmarked" or "favorite" web pages, search terms that the
                     user entered into any Internet search engine, and records of user-typed web
                     addresses,
    Case 2:20-mj-00182-SRW Document 1 Filed 07/28/20 Page 14 of 14




        As used above, the terms "records- and -information- include all ofthe foregoing items of

evidence in whatever form and by whatever means they may have been created or stored, including

any form of computer or electronic storage (such as flash memory or other media that can store

data) and any photographic form.

       This warrant authorizes a review of electronic storage media and electronically stored

information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic data may be conducted

by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and technical

experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or copied

electronic data to the custody and control of attorneys for the governrnent and their support staff

for their independent review.




                                                 2
